Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 11/09/2022 has been received and considered. Claims 1 and 3-8 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 (Step 1) The claim 1 and 3-8 recites steps or acts including carrying out analysis of section convergence according to the centers and radii of the two outline circles on both sides of the section, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claim 1 recites:
S2, fitting a cylinder based on the 3D point cloud of the tunnel structure to obtain a central axis of tunnel point cloud (under its broadest reasonable interpretation, mathematical concept); 
S3, constructing a plane based on the central axis of the tunnel point cloud and a given point, and intercepting a section of the tunnel point cloud based on the plane (under its broadest reasonable interpretation, mathematical concept); 
S4, determining a center of the section of the tunnel point cloud (under its broadest reasonable interpretation, mathematical concept); 
S5, extracting outline point clouds at a fixed angle range on a left side and a right side of the section based on the center of the section of the tunnel point cloud (under its broadest reasonable interpretation, mathematical concept), and performing circle fitting on the outline point clouds respectively to obtain two outline circles (under its broadest reasonable interpretation, mathematical concept); and 
S6, carrying out analysis of the tunnel section convergence according to the centers and radii of the two outline circles on both sides of the section of the tunnel point cloud and detecting a deformation of the tunnel based on results for the analysis of the tunnel section convergence (under its broadest reasonable interpretation, mathematical concept).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “three-dimensionally scanning a tunnel” (Claim 1) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). Further Claim 1 recites the limitation “to obtain a three-dimensional (3D) point cloud of a tunnel structure” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  These additional elements do not integrate analysis of tunnel section convergence into a practical application because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element “three-dimensionally scanning a tunnel to obtain a three-dimensional (3D) point cloud of a tunnel structure” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). 
Further dependent claims 3-8 recite:
(claim 3) wherein the step S2 comprises: 
S21, fitting a cylindrical outline of the tunnel point cloud based on the 3D point cloud of the tunnel structure using Gaussian mapping method (mathematical concepts); and 
S22, defining a central axis of the cylinder as the central axis of the tunnel point cloud, and defining a direction vector of the central axis of the tunnel point cloud as {right arrow over (τ)}(A, B, C) (mathematical concepts).
(claim 4) wherein the step S3 comprises: 
S31, taking a direction of the central axis {right arrow over (τ)}(A, B, C) as a normal vector direction {right arrow over (n)}(A, B, C) based on the central axis of the tunnel point cloud (mathematical concepts); wherein A, B, and C are components of {right arrow over (n)} vector in x, y and z axis in an xyz space coordinate system, which are the same as A, B and C in {right arrow over (τ)}(A, B, C) (mathematical concepts); 
S32, giving a point S(x.sub.0, y.sub.0, z.sub.0) in the tunnel point cloud and a known normal vector {right arrow over (n)}(A, B, C) to determine a plane Γ according to a plane parameter equation  (mathematical concepts) shown as follows:
A(x−x.sub.0)+B(y−y.sub.0)+C(z−z.sub.0)=0; wherein A, B, and C are the components of normal vector {right arrow over (n)}(A, B, C) of the plane Γ in x, y and z axis, and (x, y, z) indicates a coordinate of any point on the plane Γ in the xyz space coordinate system; and the plane Γ is perpendicular to the central axis of the tunnel point cloud (mathematical concepts); and 
S33: intercepting the section of the tunnel point cloud based on the plane Γ to obtain a point cloud of tunnel section (mathematical concepts).
	(claim 5) wherein the step S4 comprises: 
preliminarily fitting the outline circle of the tunnel section by RANSAC circle fitting method based on the point cloud of tunnel section (mathematical concepts), and taking the center of the outline circle of the tunnel section as a center O of the tunnel section (mathematical concepts).
(claim 6) wherein the step S5 comprises: 
S51, extracting outline point cloud P and outline point cloud Q at a preset angle range on the left side and the right side of the section based on the center O of the section (mathematical concepts); and 
S52, performing circle fitting on the outline point cloud P and the outline point cloud Q respectively to obtain two outline circles by Random Sample Consensus (RANSAC) circle fitting method, where the centers of the two outline circles are c.sub.1 and c.sub.2, and the radii of the two outline circles are r.sub.1 and r.sub.2 (mathematical concepts).
(claim 7) wherein the preset angle range 30°-60° (mathematical concepts).
(claim 8) wherein the step S6 comprises: 
S61, supposing the centers of the two outline circles c.sub.1 and c.sub.2 each having radius of r.sub.1 and r.sub.2 (mathematical concepts); 
S62, calculating tunnel section convergence analysis results d based on coordinates of the centers and radii of the two outline circles using following tunnel section convergence formula:
d=|c.sub.1.x−c.sub.2.x|+r.sub.1+r.sub.2; where c.sub.1.x is a coordinate of the center c.sub.1 along an x axis, and c.sub.2.x is a coordinate of the center c.sub.2 along the x axis (mathematical concepts); and 
	S63, comparing and analyzing the tunnel section convergence analysis results with a convergence threshold (mathematical concepts).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Allowable Subject Matter
3. 	Claim 1 and 3-8 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Xie et al. (“Development of a 3D modeling algorithm for tunnel deformation monitoring based on terrestrial laser scanning”) teaches a method for rapid analysis of tunnel section convergence, including obtaining a three-dimensional (3D) point cloud of a tunnel structure, fitting a cylinder based on the 3D point cloud of the tunnel structure to obtain a central axis of tunnel point cloud, constructing a plane based on the central axis of the tunnel point cloud and a given point, and intercepting a section of the tunnel point cloud based on the plane, determining a center of the section of the tunnel point cloud, extracting outline point clouds at a fixed angle on a left side and a right side of the section based on the center of the section of the tunnel point cloud, and performing fitting on the outline point clouds, and carrying out analysis of section convergence according to centers and radii of the outline circles on both sides of the section, 
Sun et al. (Cross-Section Deformation Analysis and Visualization of Shield Tunnel Based on Mobile Tunnel Monitoring System) teaches a method for rapid analysis of tunnel section convergence, including obtaining a three-dimensional (3D) point cloud of a tunnel structure, fitting a cylinder based on the 3D point cloud of the tunnel structure to obtain a central axis of tunnel point cloud, constructing a plane based on the central axis of the tunnel point cloud and a given point, and intercepting a section of the tunnel point cloud based on the plane, determining a center of the section of the tunnel point cloud, extracting outline point clouds at a fixed angle of the section based on the center of the section of the tunnel point cloud, and performing circle fitting on the outline point clouds, and carrying out analysis of section convergence according to centers and radii of the outline circles on both sides of the section, 
none of the prior art of record discloses a method for analysis of tunnel section, including:
(Claim 1) “extracting outline point clouds at a fixed angle range on a left side and a right side of the section based on the center of the section of the tunnel point cloud, and performing circle fitting on the outline point clouds respectively to obtain two outline circles;”.
Response to Arguments
5. 	Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Objection to Drawings in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Interpretation in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
	Regarding 101 rejection, applicants have argued that:

    PNG
    media_image1.png
    347
    607
    media_image1.png
    Greyscale


As discussed above the additional element “three-dimensionally scanning a tunnel” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering. Further the Specification states that 3D scanning of the tunnel is used for measurement (see paragraph [0004]) which is an insignificant extra-solution activity - data gathering.
Further applicants have argued that:

    PNG
    media_image2.png
    118
    590
    media_image2.png
    Greyscale

However, it is Examiner’s position that the claimed limitations are the abstract idea of mathematical concepts, more particularly mathematical calculations. Even though they are more accurate and fast calculation, still they are mathematical calculations. Therefore, 101 rejection maintains.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/Primary Examiner, Art Unit 2146